—Judgment, Supreme Court, New York County (James Leff, J.), rendered November 6, 1991, which convicted defendant, after guilty plea, of criminal possession of stolen property in the third degree, and sentenced him to a term of 1 to 3 years, unanimously affirmed.
The defendant has not met his burden of demonstrating the absence of strategic or other legitimate reasons for trial counsel’s failure to move for Mapp or Huntley hearings, nor has he come forward with factual or legal grounds for the suppression of evidence or statements such as would call into question trial counsel’s representation (People v Rivera, 71 NY2d 705, 709). Therefore, the presumption is that trial counsel acted in a competent manner and exercised professional judgment in not pursuing these hearings (supra). We also note the criminal record of defendant and the favorable plea agreement negotiated by counsel. Concur—Rosenberger, J. P., Kufperman, Asch, Nardelli and Williams, JJ.